Order entered December 27, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-19-00181-CR

                            PAULO ROGERIO OSTOLIN, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-82478-2017

                                           ORDER
        Before the Court is appellant’s December 16, 2019 third motion for extension of time to

file his brief. We GRANT the motion and ORDER the brief received on December 20, 2019

filed as of the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE